Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30th July 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reason For Allowability
	Please refer to the applicant’s remarks and claim amendments that were filed on 13th September 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Li, US 11,121,967 B2: systems providing a route optimization mechanism for transmitting data traffic across different autonomous systems based on real-time route performance detection in which regarding a request for routing data between a source node that is coupled to a first autonomous system and a destination node located in a second autonomous system, each of a plurality of edge nodes in the first autonomous system operates to detect and evaluate real-time route performance wherein the evaluation results are compared and used to select an edge node and an associated link for transporting data between the source node and the destination node and that the route optimization mechanism can be adopted in an SDN-based or other virtual network autonomous system wherein an egress edge node is configured to generate .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2415                                                                                                                                                                                                        14th September 2021